Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 28, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143851                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  RIVER INVESTMENTS L.C.P., L.L.C.,                                                                        Brian K. Zahra,
            Plaintiff-Appellant,                                                                                      Justices

  v                                                                 SC: 143851
                                                                    COA: 298253
                                                                    St Clair CC: 09-001995-CZ
  WATSON BROTHERS COMPANY,
           Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the August 30, 2011
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and
  we REMAND this case to the St. Clair Circuit Court for further proceedings not
  inconsistent with this order. The Court of Appeals erred by concluding that the plaintiff’s
  action for breach of implied warranty in this case is subject to the Statute of Repose,
  MCL 600.5839, because the claim does not allege an “injury to property . . . arising out
  of the defective and unsafe condition of an improvement to real property.”




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 28, 2012                      _________________________________________
           t0321                                                               Clerk